Citation Nr: 1421760	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  14-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chrondrocalcinosis and osteoarthritis, right knee, claimed as secondary to right ankle fracture status post open reduction and internal fixation. 

2.  Entitlement to service connection for chrondrocalcinosis and osteoarthritis, left knee, claimed as secondary to right ankle fracture status post open reduction and internal fixation.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 1989.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

All evidence of record have been reviewed, including that found on Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2010 rating decision, the RO referred to VA treatment records dated from August 1, 1997 to April 23, 2010, from the VA Healthcare System, Orlando.  However, the physical claims folder only contains clinical records from 2005 to 2006.  The electronic record only contains clinical reports dated from October 2009 to October 2013.  Thus, it appears that there are many outstanding treatment records.  VA has a duty to obtain and associate these records with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

On his January 2014 Form 9, the Veteran indicated that he was in the process of gathering additional medical evidence.  The RO notified the Veteran in a letter dated February 4, 2014, that his appeal was being certified to the Board and that he had 90 days from the date of notice to submit additional evidence to the Board.  No evidence was received.  Still, since other development is being undertaken, the Veteran should be given another chance to provide information relevant to his claims. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records for the period from August 1, 1997 to April 23, 2010, from the VA Healthcare System, Orlando, and from any other VA facilities that may have treated the Veteran.   

2.  Ask the Veteran to provide authorization to VA to obtain any private treatment records relevant to his claims, specifically the medical records he made reference to on his January 2014 Form 9.

If the Veteran fails to provide needed authorization, inform him that he should obtain the records and submit them himself.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full. 

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board if in order. 

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



